Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 1 of 13




                 EXHIBIT 6
           Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 2 of 13


Group 1           ZTE        WSOU          MPF          Indef
          487     28            0           10           15
          488     14            0            0            8
          494     17            0            3           14
          496     27            0           16           10
                  86            0           29           47


Group 2           ZTE        WSOU          MPF          Indef
          489     33            0            1           19
          492     13            0            2           10
          495     15            0            5            8
                  61            0            8           37


Group 3           ZTE        WSOU          MPF          Indef
          490      9            0            0            7
          491     19            0            3           14
          493      6            0            0            3
          497     18            0            3           11
                  52            0            6           35


Total             199           0           43           119
                Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 3 of 13


 15   10                                                                                                                28
Ind. MPF                                                                                                                ZTE
     1     ’839 Claim 1                  1    “method, in an access device of the communication network, for             1
     1     ’839 Claim 6                  2    “route management apparatus, in an access device of the                    1
     1     ’839 Claim 6                  3    “a receiver configured to receive an access response message from a        1
     1     ’839 Claim 6                  4    “a first obtainer configured to obtain route-related information and a     1
     1     ’839 Claim 6                  5    “a route maintainer configured to update a route table based on said       1
     1     ’839 Claim 8                  6    “a first judger configured to judge whether the route table item           1
     1     ’839 Claim 8                  7    “a second judger configured to judge whether a remaining time of said      1
     1     ’839 Claim 8                  8    “an updater configured to update the remaining time of said route table    1
     1     ’839 Claim 8                  9    “a creator configured to create the route table item corresponding to      1
     1     ’839 Claim 9                  10   “a second obtainer configured to obtain correlated information of said     1
1          ’839 Claims 1, 6, 11          11   “the communication network”                                                1
1          ’839 Claims 2, 4, 7, 9, 11,   12   “said access device”                                                       1
1          ’839 Claims 1, 6, 11          13   “server”                                                                   1
1          ’839 Claims 1, 3, 6, 8, 11    14   “route” / “route-related information”                                      1
1          ’839 Claims 1, 6, 11          15   “using time”                                                               1
1          ’839 Claims 1, 6              16   “route table” / “update[ing] a route table item in a route table”          1
1          ’839 Claims 2, 7              17   “Layer 2 access device” / “wherein said access device is a Layer 2         1
1          ’839 Claims 4, 9              18   “said virtual local area network configuration is employed between said    1
           ’839 Claims 5, 10             19   “said virtual local area network configuration”                            1
           ’839 Claims 5, 10             20   “said access response message refers to a dynamic host configuration       1
           ’839 Claim 10                 21   “said dynamic host configuration protocol response message”                1
1          ’839 Claim 8                  22   “a first judge” / “a second judger” / “judge”                              1
1          ’839 Claim 9                  23   “marginal routers”                                                         1
1          ’839 Claim 3                  24   “a route table item”                                                       1
1          ’839 Claim 4                  25   “an access response message”                                               1
1          ’839 Claims 5, 10             26   “the least time”                                                           1
1          ’839 Claims 1, 6              27   “said predefined using time indicates[ing] a [the] using time of said      1
1          ’839 Claims 4, 9              28   “correlated information”                                                   1
              Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 4 of 13


 8                                                                                                                    14
Ind MPF                                                                                                               ZTE
 1      ’929 Claims 1, 3, 8, 10,     “handoff” / “determining if a handoff is desired”                                 1
        ’929 Claims 1, 2, 3, 6, 7,   “mobile station”                                                                  1
        ’929 Claims 1, 2, 3, 4, 6,   “base station”                                                                    1
        ’929 Claims 1, 6, and 11     “serving base station”                                                            1
        ’929 Claims 1, 2, 3, 4, 6,   “target base station”                                                             1
 1      ’929 Claims 1, 2, 3, 4, 6,   “link” / “establishing a new link” / “existing link” / “initiating a new link”    1
        ’929 Claim 1                 “communicating”                                                                   1
 1      ’929 Claim 1                 “achieving uplink synchronization”                                                1
 1      ’929 Claim 1                 “processed the transmitted active set update message”                             1
 1      ’929 Claims 4, 5, 6, 7,      “physical layer” / “physical layer control information”                           1
 1      ’929 Claim 8                 “measurement reports”                                                             1
 1      ’929 Claim 11                “buffering bearer traffic”                                                        1
 1      ’929 Claim 14                “characteristic”                                                                  1
        ’929 Claim 14                “replacement hysteresis”                                                          1
              Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 5 of 13


 19  1                                                                                                             33
Ind MPF                                                                                                            ZTE
    1     ’240 Claims 1, 6           “connectivity verification server to perform unattended connectivity           1
1         ’240 Claims 1, 6, 13       “unattended connectivity verification jobs”                                    1
1         ’240 Claims 1, 6, 13       “verifying connectivity in the network relating to at least Layer-2 and        1
1         ’240 Claims 1, 6, 13       “a given containment hierarchy”                                                1
1         ’240 Claims 1, 6           “the performing generates”                                                     1
          ’240 Claims 1, 6, 13       “the comparison shows that at least one of the connectivity                    1
          ’240 Claims 1, 6, 13       “the containment hierarchy affected by the connectivity verification           1
          ’240 Claim 3               “the connectivity verification application further provides a display of       1
          ’240 Claim 4               “alarm information”                                                            1
          ’240 Claim 5               “raise the alarm”                                                              1
          ’240 Claim 7               “a pair of source and destination IP objects”                                  1
          ’240 Claims 1, 4, 6, 13,   “display” / “displaying”                                                       1
          ’240 Claim 16              “one of an OSI Layer 2 and an OSI Layer 3 object”                              1
          ’240 Claim 16              “OSI Layer 3 object”                                                           1
          ’240 Claim 16              “OSI Layer 2”                                                                  1
1         ’240 Claims 1, 6, 13       “connectivity verification threshold”                                          1
          ’240 Claims 1, 6, 13       “Layer-2 objects”                                                              1
          ’240 Claims 1, 6, 13       “Layer-3 objects”                                                              1
1         ’240 Claims 1, 6, 13       “identify Layer-2 and Layer-3 objects within the containment                   1
          ’240 Claims 1, 6, 13       “defining”                                                                     1
1         ’240 Claims 1, 6           “a connectivity verification job”                                              1
1         ’240 Claim 10              “at least one round of trip delay, jitter, and packet loss”                    1
1         ’240 Claims 11, 18         “ping commands”                                                                1
1         ’240 Claim 11              “a ping packet size, a ping data fill pattern, a time to wait for              1
1         ’240 Claims 2, 13, 17,     “performs scheduled connectivity verification” / “performing                   1
1         ’240 Claims 1, 6, 13       “the connectivity verification result[s] associated with the alarm”            1
1         ’240 Claim 4               “selected connectivity verification results”                                   1
1         ’240 Claims 1, 6, 10, 13   “user-input specification”                                                     1
1         ’240 Claim 17              “connectivity verification tests”                                              1
1         ’240 Claim 18              “issuing”                                                                      1
1         ’240 Claim 5               “connectivity profile” / “a deviation from the connectivity profile” / “the    1
1         ’240 Claim 11              “a group comprising at least one number of ping commands to                    1
1         ’240 Claim 12              “a group comprising at least one of a number of traceroute                     1
            Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 6 of 13


 7     0                                                                                                         9
Ind   MPF                                                                                                        ZTE
            ’960 Claims 1, 2, 3, 9,                                                                               1
            15, 16, 17, 23, and 24     “virtual reference”                                                        1
1           ’960 Claims 1, 9, 15, 23   “an original video signal”                                                 1
1           ’960 Claims 1, 9, 15, 23   “video frames”                                                             1
1           ’960 Claims 1, 9, 15, 23   “subsequent video display”                                                 1
1           ’960 Claims 1, 9, 15, 23   “does not represent any portion of any individual frame of the original    1
1           ’960 Claims 1, 15          “incorporating” / “incorporating said encoded virtual reference data” /    1
1           ’960 Claims 2, 10, 15,     “block-based” / “block-based encoding” / “block-based motion               1
1           ’960 Claims 3, 17          “minimize differences”                                                     1
              Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 7 of 13


 14  3                                                                                                           19
Ind MPF                                                                                                          ZTE
    1     ’905 Claim 6                “receiving, from a first wireless communication apparatus in a              1
    1     ’905 Claim 6                “monitoring for availability of the at least one additional frequency       1
    1     ’905 Claim 6                “in response to detection of availability of the at least one additional    1
          ’905 Claims 1, 6, 12, 18,   “transmission opportunity”                                                  1
1         ’905 Claims 1, 6, 12, 18,   “transmission period”                                                       1
1         ’905 Claims 1, 12, 25       “determined transmission time interval”                                     1
1         ’905 Claims 5, 15           “during a time interval between data transmission intervals during          1
1         ’905 Claims 1, 12, 25       “determining to utilize a bandwidth greater than that of the first          1
1         ’905 Claims 1, 6, 12, 18,   “indicates that said at least one additional frequency band is              1
1         ’905 Claims 3, 14           “causing transmission of data only on the first frequency band until        1
1         ’905 Claims 5, 16           “at least one frequency channel indicator”                                  1
1         ’905 Claims 6, 18, 26       “at least one additional frequency band”                                    1
1         ’905 Claims 6, 18, 26       “monitoring for availability”                                               1
1         ’905 Claims 7, 19           “triggering a network allocation vector setting”                            1
          ’905 Claims 8 and 20        “clear-to-send message”                                                     1
1         ’905 Claims 9, 21           “causing the transmission of the reservation message on each                1
1         ’905 Claims 10, 22          “transmission parameters”                                                   1
1         ’905 Claims 11, 23          “timing and transmission frequency”                                         1
1         ’905 Claims 17, 24          “radio medium”                                                              1
                Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 8 of 13


 10  2                                                                                                         13
Ind MPF                                                                                                        ZTE   WSOU   Both
     1 ’071 Claim 1                 “a processor for providing image data signalling to a projector, the        1
     1 ’071 Claim 14                “computer program code configured to, when executed by one or more          1
 1      ’071 Claims 1,   13         “an image to be projected”                                                  1
        ’071 Claims 1,   13, 14     “image data signalling”                                                     1
 1      ’071 Claims 1,   9, 13, 14 “movement signaling” / “receiv[ing] movement signaling associated            1
 1      ’071 Claims 1,   13, 14     “one or more of displacement and movement speed of the projector”           1
 1      ’071 Claim 9                “a movement sensor configured to detect movement of the apparatus           1
 1      ’071 Claims 1,   13, 14     “discriminate” / “discriminate a movement criterion” / “the processor is    1
 1      ’071 Claims 1,   13, 14     “provide associated image data signalling to project associated image       1
 1      ’071 Claims 1,   9, 13, 14 “the processor” / “wherein the processor is configured”                      1
 1      ’071 Claims 1,   9, 10, 13, “a projector” / “the projector”                                             1
 1      ’071 Claims 1,   13, 14     “indication” / “an indication of one or more movement criterion of the      1
 1      ’071 Claim 10               “the apparatus is a projector, or the apparatus comprises a projector”      1
            Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 9 of 13


 3     0                                                                                        6
Ind   MPF                                                                                       ZTE
            ’060 Claims 1 and 10   “frequency domain component feature of the feature vector”    1
 1          ’060 Claims 1 and 10   “extracting a feature vector”                                 1
            ’060 Claims 1 and 10   “time domain component feature of the feature vector”         1
 1          ’060 Claims 1 and 10   “the level value is attenuated”                               1
 1          ’060 Claims 1 and 10   “approaches an estimate”                                      1
            ’060 Claims 1 and 10   “spectral shape parameter”                                    1
             Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 10 of 13


 14  3                                                                                                            17
Ind MPF                                                                                                           ZTE
    1     ’036 Claims 1, 12           “method for controlling data flow in a network”                              1
    1     ’036 Claims 23, 24          “apparatus configured for controlling data flow in a network”                1
    1     ’036 Claims 1, 12, 23,      “congestion condition to enable thereby the control of at least one          1
1         ’036 Claims 1, 6-10, 12,    “data flow” / “to enable thereby the control of at least one data flow” /    1
1         ’036 Claims 1, 3, 12, 14,   “network” / “network node in the network” / “network node” / “one or         1
1         ’036 Claims 1, 12, 23,      “congestion condition” / “indication that a congestion condition             1
1         ’036 Claims 1, 12, 23,      “in a manner tending to reduce the congestion condition” / “the              1
1         ’036 Claims 1, 12, 23,      “queue” / “queue maximum occupancy is exceeded” / “queue                     1
1         ’036 Claims 4, 15           “queue data drop rate”                                                       1
1         ’036 Claims 3, 14           “output link capability”                                                     1
1         ’036 Claims 1, 5, 6-9,      “data drop” / “data dropped” / “an amount of data dropped” / “a              1
1         ’036 Claims 7, 8, 9, 18,    “those packets associated with the destination address” / “those             1
1         ’036 Claims 9, 20           “the source address end-node being unknown”                                  1
1         ’036 Claims 1, 12, 23,      “end-node associated with the congestion condition”                          1
1         ’036 Claims 11, 22          “an indication of an inability to drop packets”                              1
1         ’036 Claims 12, 17, 24      “the MAC address pair” / “the MAC address”                                   1
1         ’036 Claims 10, 11, 21,     “in accordance with a Service Level Agreement” / “a Service Level            1
                Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 11 of 13


   8    5                                                                                                       15
Ind    MPF                                                                                                      ZTE   WSOU
        1    ’232 Claim 14       “instructions for receiving, by a controller of the traffic flow control        1
        1    ’232 Claim 14       “instructions for determining, by the controller of the traffic flow control    1
        1    ’232 Claim 14       “instructions for adjusting an amount of rate limiting applied to at least a    1
        1    ’232 Claim 14       “instructions for execution by a traffic flow control system for performing     1
        1    ’232 Claim 1        “A method performed by a traffic flow control system for performing flow        1
  1          ’232 Claims 1, 14   “flow control”                                                                  1
  1          ’232 Claims 1, 14   “flow of data packets”                                                          1
  1          ’232 Claims 1, 14   “transmission over a link”                                                      1
  1          ’232 Claims 1, 14   “backpressure signal”                                                           1
  1          ’232 Claims 1, 14   “period of congestion”                                                          1
  1          ’232 Claims 1, 14   “weighting factor”                                                              1
  1          ’232 Claims 1, 14   “indicates”                                                                     1
             ’232 Claims 1, 14   “the traffic flow control system”                                               1
             ’232 Claims 1, 14   “rate limiting”                                                                 1
  1          ’232 Claims 1, 14   “content of the backpressure signal”                                            1
            Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 12 of 13


 10    16                                                                                                            27
Ind   MPF                                                                                                            ZTE
       1    ’534 Claim 1                 “transmitting user data between a transmitter and a receiver in a multi-     1
       1    ’534 Claim 1                 “determining quality levels for said sub-carriers;”                          1
       1    ’534 Claim 1                 “sending said quality levels from said receiver to said transmitter;”        1
       1    ’534 Claim 1                 “selecting, based on said quality levels, a set of sub-carriers on which     1
       1    ’534 Claim 1                 “sending an indication related to a threshold, said indication and said      1
       1    ’534 Claim 1                 “selecting said set of sub-carriers on which said user data is to be         1
 1     1    ’534 Claim 6                 “An apparatus to facilitate communication of user data in a multi-carrier    1
       1    ’534 Claim 6                 “means for selecting a set of sub-carriers from the plurality of sub-        1
       1    ’534 Claim 6                 “means for selecting said set of sub-carriers on which said user data is     1
       1    ’534 Claim 6                 “means for determining quality levels for sub-carriers”                      1
       1    ’534 Claim 6                 “means for sending said quality levels to said transmitter”                  1
 1     1    ’534 Claim 6                 “means for receiving and storing said threshold indication from said         1
       1    ’534 Claim 11                “means for reading the threshold indication on at least one sub-carrier      1
       1    ’534 Claim 13                “means for selecting said set of sub-carriers on which said user data is     1
 1     1    ’534 Claim 13                “means for receiving said quality levels from said receiver”                 1
       1    ’534 Claim 13                “means for sending said threshold indication to said receiver, said          1
            ’534 Claims 1, 2, 4, 5, 6,   “carrier”                                                                    1
1           ’534 Claims 1, 6, 16         “orthogonal frequency sub-carriers”                                          1
1           ’534 Claims 4, 7             “maximal number of sub-carriers”                                             1
1           ’534 Claims 1, 2, 16         “as a function of”                                                           1
            ’534 Claims 1, 6, 13, 15,    “transmitter”                                                                1
            ’534 Claims 1, 6, 13, 15,    “receiver”                                                                   1
1           ’534 Claim 5                 “calculated at said receiver”                                                1
1           ’534 Claim 6                 “radio link”                                                                 1
1           ’534 Claim 8                 “signal-to-interference ratio”                                               1
1           ’534 Claim 8                 “bit error rate”                                                             1
            ’534 Claims 1, 2, 3, 5, 6,   “quality level”                                                              1
           Case 6:20-cv-00490-ADA Document 66-6 Filed 04/09/21 Page 13 of 13


 11  3                                                                                             18
Ind MPF                                                                                            ZTE
1   1     ’505 Claim 14   “a data message receiver to receive data from a first terminal device”    1
    1     ’505 Claim 14   “a formatter to format the received data into at least one SMS (Short     1
    1     ’505 Claim 14   “a transmitter to transmit the at least one SMS message to the            1
1         ’505 Claim 1    “data synchronization”                                                    1
          ’505 Claims     “data to be synchronized”                                                 1
1         ’505 Claims     “remotely located”                                                        1
1         ’505 Claims     “[first/second/intermediate] terminal device”                             1
          ’505 Claim 1,   “short-range connection”                                                  1
1         ’505 Claims     “formatting”                                                              1
1         ’505 Claim 14   “formatter to format”                                                     1
1         ’505 Claim 14   “transmitter to transmit”                                                 1
          ’505 Claim 14   “data message receiver”                                                   1
          ’505 Claims     “SMS (Short Message Service)”                                             1
          ’505 Claims     “remotely located terminal device”                                        1
1         ’505 Claims     “mobile terminal device”                                                  1
1         ’505 Claims     “cellular network connection”                                             1
1         ’505 Claims     “short-range connection”                                                  1
1         ’505 Claims     “short range communication link”                                          1
